Citation Nr: 0105076	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from August 1962 to 
November 1964.  He died in January 1988.  The appellant is 
his widow.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


REMAND

The Board notes at the outset, that the RO mischaracterized 
the issue in this case in the statement of the case and on 
the certification of appeal.  The proper issue is not 
reimbursement of medical expenses, but whether the appellant 
has sufficient medical expenses to reduce her countable 
income so as to qualify for improved death pension benefits.

The appellant had been in receipt of improved death pension 
benefits since October 1991.  She began receiving Social 
Security benefits in July 1996 and her VA benefits were 
terminated effective September 1, 1996.  In August 1997, she 
submitted a statement in which she indicated that she was 
spending almost $100 per month on medication, and in 
September 1997, she inquired about her entitlement "to 
receive the check" from VA (i.e., for improved death pension 
benefits).  In a medical expense report submitted in April 
1998, she indicated that she paid $1.00 for each of several 
items with the balance apparently paid by Medicaid.  After 
the RO denied her claim, she continued to contend that she 
had high medical expenses, but never actually submitted a 
report of medical expenses covering more than a one-month 
period.

After the statement of the case was issued, the appellant 
submitted directly to the Board a list of prescription 
medications reportedly purchased by her in July 1999 and 
March 2000.  The Board notes that this evidence had not 
previously been considered by the RO, and the appellant did 
not waive initial consideration of the evidence by the RO.  
See 38 C.F.R. § 20.1304 (2000).  

Under these circumstances, the Board finds that additional 
action, as specified below, is necessary before a final 
determination on this claim may be rendered.  In addition to 
the actions indicated below, the RO should also consider 
whether any additional development and/or notification action 
is warranted pursuant to the Veterans Claims Assistance Act 
of 2000, which was signed into law during the pendency of the 
appeal.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant should be afforded 
another opportunity to submit a report of 
medical expenses actually paid by her.  
She should be advised to provide a 
detailed list of such expenses on a month 
by month basis for every month since 
August 1997.  She should report the 
expenses for the month in which payment 
was made, not the month in which the 
expense was incurred.  If insurance or 
Medicaid paid a portion of the cost of a 
prescription or doctor visit, she should 
report only that portion paid by her.

2.  After completion of the foregoing, 
and any other development/notification 
action deemed warranted (to include 
pursuant to the Veterans Claims 
Assistance Act of 2000), the RO should 
review the appellant's claim of 
entitlement to improved death pension 
benefits, in light of all pertinent 
evidence (to include the evidence 
submitted directly to the Board the new 
evidence that she submitted to the Board, 
and any additional evidence associated 
with the record since the issuance of the 
last supplemental statement of the case 
(SSOC).  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent.

3.  If the benefits sought on appeal 
remain denied, she and her representative 
must be furnished with an appropriate 
SSOC and be given an opportunity to 
submit written or other argument in 
response thereto, before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she has the 
right to submit additional evidence and/or argument on the 
matter or matters the Board has remanded to the regional 
office during the appropriate time frame.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



